DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9, 10, 12 and 18 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by DEANGELIS ET AL. (US 20080129825 A1) (DEANGELIS).
Regarding claim 1, DeAngelis discloses a system, comprising:
a processor; and
Fig. 29
a memory medium that is coupled to the processor and that includes instructions executable by the processor;

wherein as the processor executes the instructions, the system:
receives a plurality of first video streams, each comprising respective images depicting a user, from a respective first plurality of cameras at respective ones of a plurality of first locations and having different viewing angles with respect to the user:
[0073] In an embodiment, coordinate data 116 includes object orientation information for each location unit 112. Object tracking device 102 uses the object orientation information to determine a direction that each tracked object 106 is facing. Camera control device 104 receives the object orientation information via communications link 118, and controls one or more cameras 110 to capture desired views (e.g., a front or side view) of each tracked object 106. Camera control device 104 utilizes this orientation information to automatically assign a camera 110 to an object 106 that is facing the camera 110, for example. As each object 106 moves about operational field 108 and the orientation information associated with each object 106 changes, camera control device 104 for example reassigns cameras 110 to objects 106, to maintain desired views of objects 106.
[0079] In an example of operation, when object 206(1) is located as shown in FIG. 2, camera control device 204 controls camera 210(1) to maintain object 206(1) within the field of view of camera 210(1). As object 206(1) proceeds around circuit 224 and away from camera 210(1), camera control device 204 assigns camera 210(9) to object 206(1) and controls camera 210(9) to maintain object 206(1) within the field of view of camera 210(9). As object 206(1) proceeds yet further around circuit 224 and away from 
[0095] Object tracking device 402 uses location units 412 to determine location information for each tracked object 406 within operational field 408. This location information is sent to camera control device 404, which assigns one or more cameras 410 to each tracked object 406, for example based upon the location of cameras 410 and objects 406. Camera control device 404 outputs image data 419 received from cameras 410 as a live feed 405. 
constructs, from multiple images in the plurality of first video streams, a single video stream comprising first forward-facing images in which the user is depicted as facing forward;
[0057] System 100 has an object tracking device 102 that determines locations of one or more objects 106 within an operational field 108 and a camera control device 104 that controls one or more cameras 110 to capture image data of the one or more of objects 106. This image data is illustratively shown being output as live feeds (such as signals representing the captured image data), indicated by arrow 105.
[0119] Where the image feed is processed for later replay (i.e., not live), a single composite video feed may be created using a buffer window of arbitrary size that allows automatic selection of image stream based upon annotation data and determination of obscured target objects. This assumes that the location information is included within the annotation data that is stored with the image stream. 
tracks a movement of the user from a first position proximate the plurality of first locations to a second position proximate a plurality of second locations;
[0080] Camera control device 204 may be made aware of movement characteristics (e.g., direction of movement) of an object 206, and accordingly assigns or re-assigns cameras based upon camera fields of view that include the front of object 206. Camera control device 204 for example assumes that the front of object 206 faces forward as it moves, or it may instead be programmed to identify the front of object 206 as the aspect facing the general direction of movement of an event. Camera control device 204 accordingly assigns and controls cameras 210 to capture frontal and side image data of object 206, in preference to rear images.
receives, subsequent to tracking the movement of the user from the first position to the second position, a plurality of second video streams, each comprising respective images depicting the user, from a respective second plurality of cameras at respective ones of the plurality of second locations and having different viewing angles with respect to the user: and
[0080] Camera control device 204 may be made aware of movement characteristics (e.g., direction of movement) of an object 206, and accordingly assigns or re-assigns cameras based upon camera fields of view that include the front of object 206. Camera control device 204 for example assumes that the front of object 206 faces forward as it moves, or it may instead be programmed to identify the front of object 206 as the aspect facing the general direction of movement of an event. Camera control device 204 
constructs, from multiple images in the plurality of second video streams, second forward-facing images in the single video stream in which the user is depicted as facing forward.
[0073]-[0095] see also [0137] and [0150]

Regarding claim 3, DeAngelis discloses the system of claim 1, wherein the system further:
provides, to a network, the single video stream constructed from the multiple images in the plurality of first video streams and the multiple images in the plurality of second video streams.
[0057] System 100 has an object tracking device 102 that determines locations of one or more objects 106 within an operational field 108 and a camera control device 104 that controls one or more cameras 110 to capture image data of the one or more of objects 106. This image data is illustratively shown being output as live feeds (such as signals representing the captured image data), indicated by arrow 105.
[0119] Where the image feed is processed for later replay (i.e., not live), a single composite video feed may be created using a buffer window of arbitrary size that allows automatic selection of image stream based upon annotation data and determination of obscured target objects. This assumes that the location information is included within the annotation data that is stored with the image stream. 

system of claim 1,
wherein the plurality of first locations includes a first plurality of corners of a first screen that is proximate the user when the plurality of first video streams is captured by the first plurality of cameras; and
[0243] FIG. 35 is a plan view 3500 of an operational field 3508 (e.g., a soccer field) with four fixed cameras 3510(1), 3510(2), 3510(3) and 3510(4) positioned at corners of operational field 3508 and each having a fixed field of view 3520 to capture images of activities within operational field 3508. For clarity of illustration, only field of view 3520 of camera 3510(3) is shown in FIG. 35. As appreciated, fewer or more cameras 3510 may be used without departing from the scope hereof. Four tracked objects of interest 3506(1), 3506(2), 3506(3), 3506(4) and 3507 are shown within operational field 3508 and captured by cameras 3510. Objects 3506 may represent soccer players and object 3507 may represent a soccer ball. Cameras 3510 are high resolution (e.g., 10,000.times.7,500 pixels) cameras that may be used with, or in place of, cameras 110, 210, 210, 410, 510, 610, 1410, 1510, 1710, 2010 and 2110 of FIGS. 1, 2, 3, 4, 5, 6, 14, 15, 17, 20 and 21, respectively, to generate image streams and/or still images. 
wherein the plurality of second locations includes a second plurality of corners of a second screen that is proximate the user when the plurality of second video streams is captured by the second plurality of cameras.
[0243] FIG. 35 is a plan view 3500 of an operational field 3508 (e.g., a soccer field) with four fixed cameras 3510(1), 3510(2), 3510(3) and 3510(4) positioned at corners of operational field 3508 and each having a fixed field of view 3520 to capture images of activities within operational field 3508. For clarity of illustration, only field of view 3520 of 

Regarding claim 10, DeAngelis discloses a method, comprising:
receiving a plurality of first video streams, each comprising respective images depicting a user, from a respective first plurality of cameras at respective ones of a plurality of first locations and having different viewing angles with respect to the user:
[0073] In an embodiment, coordinate data 116 includes object orientation information for each location unit 112. Object tracking device 102 uses the object orientation information to determine a direction that each tracked object 106 is facing. Camera control device 104 receives the object orientation information via communications link 118, and controls one or more cameras 110 to capture desired views (e.g., a front or side view) of each tracked object 106. Camera control device 104 utilizes this orientation information to automatically assign a camera 110 to an object 106 that is facing the camera 110, for example. As each object 106 moves about operational field 108 and the orientation information associated with each object 106 changes, camera 
[0079] In an example of operation, when object 206(1) is located as shown in FIG. 2, camera control device 204 controls camera 210(1) to maintain object 206(1) within the field of view of camera 210(1). As object 206(1) proceeds around circuit 224 and away from camera 210(1), camera control device 204 assigns camera 210(9) to object 206(1) and controls camera 210(9) to maintain object 206(1) within the field of view of camera 210(9). As object 206(1) proceeds yet further around circuit 224 and away from camera 210(9), camera control device 204 assigns camera 210(8) to object 206(1) and controls camera 210(8) to track object 206(1) within camera 210(8)'s field of view. Optionally, camera control device 204 selects more than one camera 210 to simultaneously track object 206(1) within its field of view. 
[0095] Object tracking device 402 uses location units 412 to determine location information for each tracked object 406 within operational field 408. This location information is sent to camera control device 404, which assigns one or more cameras 410 to each tracked object 406, for example based upon the location of cameras 410 and objects 406. Camera control device 404 outputs image data 419 received from cameras 410 as a live feed 405. 
constructing, from multiple images in the plurality of first video streams, a single video stream comprising first forward-facing images in which the user is depicted as facing forward;
[0057] System 100 has an object tracking device 102 that determines locations of one or more objects 106 within an operational field 108 and a camera control 
[0119] Where the image feed is processed for later replay (i.e., not live), a single composite video feed may be created using a buffer window of arbitrary size that allows automatic selection of image stream based upon annotation data and determination of obscured target objects. This assumes that the location information is included within the annotation data that is stored with the image stream. 
tracking a movement of the user from a first position proximate the plurality of first locations to a second position proximate a plurality of second locations;
[0080] Camera control device 204 may be made aware of movement characteristics (e.g., direction of movement) of an object 206, and accordingly assigns or re-assigns cameras based upon camera fields of view that include the front of object 206. Camera control device 204 for example assumes that the front of object 206 faces forward as it moves, or it may instead be programmed to identify the front of object 206 as the aspect facing the general direction of movement of an event. Camera control device 204 accordingly assigns and controls cameras 210 to capture frontal and side image data of object 206, in preference to rear images.
receiving, subsequent to tracking the movement of the user from the first position to the second position, a plurality of second video streams, each comprising respective images depicting the user, from a respective second plurality of cameras at respective ones of the plurality of second locations and having different viewing angles with respect to the user: and 
Camera control device 204 may be made aware of movement characteristics (e.g., direction of movement) of an object 206, and accordingly assigns or re-assigns cameras based upon camera fields of view that include the front of object 206. Camera control device 204 for example assumes that the front of object 206 faces forward as it moves, or it may instead be programmed to identify the front of object 206 as the aspect facing the general direction of movement of an event. Camera control device 204 accordingly assigns and controls cameras 210 to capture frontal and side image data of object 206, in preference to rear images.
 [0073]-[0095] see also [0137] and [0150]
constructing, from multiple images in the plurality of second video streams, second forward-facing images in the single video stream in which the user is depicted as facing forward.
[0073]-[0095] see also [0137] and [0150]

Regarding claim 12, DeAngelis discloses the method of claim 10, further comprising:
providing, to a network, the single video stream constructed from the multiple images in the plurality of first video streams and the multiple images in the plurality of second video streams.
[0057] System 100 has an object tracking device 102 that determines locations of one or more objects 106 within an operational field 108 and a camera control device 104 that controls one or more cameras 110 to capture image data of the one or 
[0119] Where the image feed is processed for later replay (i.e., not live), a single composite video feed may be created using a buffer window of arbitrary size that allows automatic selection of image stream based upon annotation data and determination of obscured target objects. This assumes that the location information is included within the annotation data that is stored with the image stream. 

Regarding claim 18, DeAngelis discloses the method of claim 10,
wherein the plurality of first locations includes a first plurality of corners of a first screen that is proximate the user when the plurality of first video streams is captured by the first plurality of cameras; and
[0243] FIG. 35 is a plan view 3500 of an operational field 3508 (e.g., a soccer field) with four fixed cameras 3510(1), 3510(2), 3510(3) and 3510(4) positioned at corners of operational field 3508 and each having a fixed field of view 3520 to capture images of activities within operational field 3508. For clarity of illustration, only field of view 3520 of camera 3510(3) is shown in FIG. 35. As appreciated, fewer or more cameras 3510 may be used without departing from the scope hereof. Four tracked objects of interest 3506(1), 3506(2), 3506(3), 3506(4) and 3507 are shown within operational field 3508 and captured by cameras 3510. Objects 3506 may represent soccer players and object 3507 may represent a soccer ball. Cameras 3510 are high resolution (e.g., 10,000.times.7,500 pixels) cameras that may be used with, or in place of, cameras 110, 210, 210, 410, 510, 
wherein the plurality of second locations includes a second plurality of corners of a second screen that is proximate the user when the plurality of second video streams is captured by the second plurality of cameras.
[0243] FIG. 35 is a plan view 3500 of an operational field 3508 (e.g., a soccer field) with four fixed cameras 3510(1), 3510(2), 3510(3) and 3510(4) positioned at corners of operational field 3508 and each having a fixed field of view 3520 to capture images of activities within operational field 3508. For clarity of illustration, only field of view 3520 of camera 3510(3) is shown in FIG. 35. As appreciated, fewer or more cameras 3510 may be used without departing from the scope hereof. Four tracked objects of interest 3506(1), 3506(2), 3506(3), 3506(4) and 3507 are shown within operational field 3508 and captured by cameras 3510. Objects 3506 may represent soccer players and object 3507 may represent a soccer ball. Cameras 3510 are high resolution (e.g., 10,000.times.7,500 pixels) cameras that may be used with, or in place of, cameras 110, 210, 210, 410, 510, 610, 1410, 1510, 1710, 2010 and 2110 of FIGS. 1, 2, 3, 4, 5, 6, 14, 15, 17, 20 and 21, respectively, to generate image streams and/or still images. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 
Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEANGELIS ET AL. (US 20080129825 A1) (DEANGELIS) in view of Li et al. (US 20150199305 A1) (Li).
Regarding claim 2, DEANGELIS disclose the system of claim 1, wherein when the system tracks the at least one movement the user, the system:
receives, at a first time, first sounds from the user;
[0211] Each camera control device 104, 204, 304, 404, 504, 604, 1404, 1504, 1704, 2004, 2104, 2204 and 2304 of FIGS. 1, 2, 3, 4, 5, 6, 14, 15, 17, 20, 21, 22 and 23, respectively, and production control device 614, 1414, 1714, 2214 and 2314 of FIGS. 6, 14, 17, 22 and 23, respectively, may also include an audio feed that includes audio of the captured image stream. For example, one or more cameras 110, 210, 310, 410, 510, 610, 1410, 1510, 1710, 2010, 2110, 2210 and 2310 may include microphones such that a captured audio signal is sent from the camera to the camera control device and/or production control device.
receives, at a second time, second sounds from the user; and
[0211] Each camera control device 104, 204, 304, 404, 504, 604, 1404, 1504, 1704, 2004, 2104, 2204 and 2304 of FIGS. 1, 2, 3, 4, 5, 6, 14, 15, 17, 20, 21, 22 and 23, respectively, and production control device 614, 1414, 1714, 2214 and 2314 of FIGS. 6, 14, 17, 22 and 23, respectively, may also include an audio feed that includes audio of the captured image stream. For example, one or more cameras 110, 210, 310, 410, 510, 610, 1410, 1510, 1710, 2010, 2110, 2210 and 2310 may include microphones such that a captured audio signal is sent from the camera to the camera control device and/or production control device.
  determines a direction of the movement based on the first sounds received at the first time and the second sounds received at the second time.
In the same field of endeavor, Li discloses 
determines a direction of the movement based on the first sounds received at the first time and the second sounds received at the second time. ([0048] and [0165]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention was made to incorporate the tracking system based on the sound orientation as disclosed by Li to the tracking unit /method as disclosed by DEANGELIS in order to determine the position of the user.

Regarding claim 11, DEANGELIS discloses the method of claim 10, wherein the tracking, utilizing trilateration, the at least one movement the user includes:
receiving, at a first time, first sounds from the user; 
[0211] Each camera control device 104, 204, 304, 404, 504, 604, 1404, 1504, 1704, 2004, 2104, 2204 and 2304 of FIGS. 1, 2, 3, 4, 5, 6, 14, 15, 17, 20, 21, 22 and 23, respectively, and production control device 614, 1414, 1714, 2214 and 2314 of FIGS. 6, 14, 17, 22 and 23, respectively, may also include an audio feed that includes audio of the captured image stream. For example, one or more cameras 110, 210, 310, 410, 510, 610, 1410, 1510, 1710, 2010, 2110, 2210 and 2310 may include microphones such that a captured audio signal is sent from the camera to the camera control device and/or production control device.
receiving, at a second time, second sounds from the user;
[0211] Each camera control device 104, 204, 304, 404, 504, 604, 1404, 1504, 1704, 2004, 2104, 2204 and 2304 of FIGS. 1, 2, 3, 4, 5, 6, 14, 15, 17, 20, 21, 22 and 23, respectively, and production control device 614, 1414, 1714, 2214 and 2314 of FIGS. 6, 14, 17, 22 and 23, respectively, may also include an audio feed that includes audio of the captured image stream. For example, one or more cameras 110, 210, 310, 410, 510, 610, 1410, 1510, 1710, 2010, 2110, 2210 and 2310 may include microphones such that a captured audio signal is sent from the camera to the camera control device and/or production control device.
 However DEANGELIS fails to disclose determines a direction of the movement based on the first sounds received at the first time and the second sounds received at the second time.
In the same field of endeavor, Li discloses 
determines a direction of the movement based on the first sounds received at the first time and the second sounds received at the second time. ([0048] and [0165]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention was made to incorporate the tracking system based on the sound orientation as disclosed by Li to the tracking unit /method as disclosed by DEANGELIS in order to determine the position of the user.

s 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEANGELIS et al.  (US 2019/0149807)(DEANGELIS) in view of LEE et al.  (US 20130207895)(LEE).
Regarding claim 45, DEANGELIS fails to disclose the system of claim 1, wherein the system further:
determines that the user is at or within a threshold distance of a single camera; and
transitions to utilize the first plurality of cameras.
In the same field of endeavor, LEE discloses determines that the user is at or within a threshold distance of a single camera; and
transitions to utilize the first plurality of cameras.
[0009] The first tracking unit may include a sensor to detect a distance between the user and the displayed image and to output the position information based on the detected distance, and the position information may include coordinate information indicative of a position of the head of the user. Alternatively, the first tracking unit may include a first camera to capture a first image of the user; and a position tracking unit to derive the position information from the captured first image, wherein the position information includes coordinate information indicative of a position of the head of the user within the first image; and the second tracking unit may include a second camera to capture a second image of the user by referencing the coordinate information; and an eye tracking unit to track the gaze of the user by analyzing the second image, wherein the second image corresponds to a portion of the first image. 

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention was made to incorporate the tracking system based on the combined signal from cameras as disclosed by disclosed by LEE in to image camturing unit /method as disclosed by DEANGELIS in order to detect the gaze direction of the user.

Regarding claim 13, DEANGELIS fails to disclose the method of claim 10, further comprising: determining that the user is at or within a threshold distance of a single camera; and transitioning to utilize the first plurality of cameras.
In the same field of endeavor, LEE discloses determining that the user is at or within a threshold distance of a single camera; and transitioning to utilize the first plurality of cameras.
 [0009] The first tracking unit may include a sensor to detect a distance between the user and the displayed image and to output the position information based on the 
[0035] The first tracking unit 140 is capable of detecting the position of the user at distances greater than 90 cm from a front screen of display apparatus 100. The second tracking unit 150 is capable of capturing a detailed image (i.e., close up) of the user, using the zoom-in function and focusing on the head area or the eye area of the user, based on the coordinate information indicative of the position of the head of the user, as input from the first tracking unit 140. The detailed image facilitates quickly tracking the gaze of the user through image analysis, thereby making it possible to track the gaze of the user in real time. Thus, according to an exemplary embodiment, the gaze of a user located at relatively long distances from the display apparatus 100 can be tracked in real time. 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention was made to incorporate the tracking system based on the combined signal from cameras as disclosed by disclosed by LEE in to image camturing unit /method as disclosed by DEANGELIS in order to detect the gaze direction of the user.
s 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEANGELIS et al.  (US 2019/0149807)(DEANGELIS) in view of  YASUDA et al. (US 20170351327)(YASUDA).
Regarding claim 5, DEANGELIS fails to disclose the system of claim 1, wherein when the system tracks the at least one movement of the user, the system tracks a face of the user.
In the same field of endeavor, YASUDA discloses a system, wherein when the system tracks the at least one movement of the user, the system tracks a face of the user (Fig. 4, 6 and 8 and also and [0098]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention was made to incorporate the tracking system based on the sound orientation as disclosed by YASUDA to the tracking unit /method as disclosed by DEANGELIS in order to detect a direction of a face of the user.

Regarding claim 14, DEANGELIS fails to disclose the method of claim 10, wherein the tracking the at least one movement of the user includes tracking a face of the user.
In the same field of endeavor, YASUDA discloses a method, wherein the tracking the at least one movement of the user includes tracking a face of the user (Fig. 4, 6 and 8 and also and [0098]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention was made to incorporate the tracking system based .

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEANGELIS ET AL. (US 20080129825 A1) (DEANGELIS) in view of YASUDA (US 7429949 B1).
Regarding claim 6, DEANGELIS fails to disclose the system of claim 1, wherein when the system tracks the at least one movement of the user, the system utilizes at least one of beamforming and spatial filtering.
In the same field of endeavor, YASUDA discloses a system, wherein when the system tracks the at least one movement of the user, the system tracks a face of the user (Fig. 4, 6 and 8 and also and [0098]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention was made to incorporate the tracking system based on the sound orientation as disclosed by YASUDA to the tracking unit /method as disclosed by DEANGELIS in order to detect a direction of a face of the user.

Regarding claim 15, DEANGELIS fails to disclose the method of claim 10, wherein the tracking the at least one movement of the user includes utilizing at least one of beamforming and spatial filtering.
In the same field of endeavor, YASUDA discloses a method, wherein the tracking the at least one movement of the user includes utilizing at least one of beamforming and spatial filtering (Fig. 4, 6 and 8 and also and [0098]).
.

Claims 7, 8, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEANGELIS ET AL. (US 20080129825 A1) (DEANGELIS) in view of and Nadler (US 20160198140 A1).
Regarding claim 7, DEANGELIS fails to disclose the system of claim 1, wherein when the system tracks the at least one movement of the user, the system utilizes at least one motion vector.
In the same field of endeavor, Nadler discloses a system, wherein when the system tracks the at least one movement of the user, the system utilizes at least one motion vector (Fig. 7 and [0055]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention was made to incorporate the tracking system using motion vector as disclosed by Nadler to the tracking unit /method as disclosed by DEANGELIS in order to detect a direction of user movement.

Regarding claim 8, Nadler discloses the system of claim 7, wherein when the system tracks the at least one movement of the user, the system determines the at least one motion vector from a first image from a given video stream of the plurality of first video streams and a second image from the given video stream of the plurality of first video streams (Fig. 7 and [0055]).

Regarding claim 16, DEANGELIS fails to disclose the method of claim 10, wherein the tracking the at least one movement of the user includes utilizing at least one motion vector.
In the same field of endeavor, Nadler discloses a method, wherein the tracking the at least one movement of the user includes utilizing at least one motion vector (Fig. 7 and [0055]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention was made to incorporate the tracking system using motion vector as disclosed by Nadler to the tracking unit /method as disclosed by DEANGELIS in order to detect a direction of user movement.

Regarding claim 17, Nadler discloses the method of claim 16, wherein the tracking the at least one movement of the user includes determining the at least one motion vector from a first image from a given video stream of the plurality of first video streams and a second image from the given video stream of the plurality of first video streams (Fig. 7 and [0055]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SAMIRA MONSHI/Primary Examiner, Art Unit 2422